Citation Nr: 1443033	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-00 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to diabetes mellitus.

2.  Entitlement to service connection for status post right radical nephrectomy for renal cell carcinoma, to include as due to herbicide exposure or as secondary to diabetes mellitus.

3.  Entitlement to service connection for skin disability, claimed as skin cancer and multiple lipomas, to include as due to herbicide exposure.

4.  Entitlement to an initial rating in excess of 10 percent for gastroparesis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from March 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.

The issues of entitlement to service connection for a skin disability and hypertension and entitlement to an initial rating in excess of 10 percent for gastroparesis are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

The Veteran's renal cell carcinoma was caused by exposure to Agent Orange in service. 


CONCLUSION OF LAW

The criteria for service connection for status post right radical nephrectomy for renal cell carcinoma have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

 General Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307. 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307 , 3.309(e).  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for status post right radical nephrectomy for renal cell carcinoma because the renal cell carcinoma was caused by Agent Orange exposure in service.

The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange during service.  His service treatment records are negative for evidence of renal cell carcinoma.  In March 1994, renal cell carcinoma of the right kidney was discovered and the kidney was removed.  

In February 2010, the Veteran's primary care physician stated that his renal cell carcinoma was at least as likely as not related to his previous military service.  In July 2011, the same physician concluded that it was more likely than not that there was a causal link between the Veteran's renal cell carcinoma and Agent Orange exposure during service.  This likelihood was based on well-documented carcinogenic effects of exposure to dioxins, the Veteran's significant exposure to Agent Orange during his 19 months of Vietnam service, the Veteran's development of dioxin-linked diabetes and prostate cancer, and a lack of any family history of renal cancer.  

In July 2011, the Veteran submitted a statement contending that it was a logical conclusion that his renal cell carcinoma was due to repeated Agent Orange exposure during service.  He reasoned that he had no family history of kidney cancer, that he was exposed to no outside influences that could have contributed to kidney cancer, and that his service-connected prostate cancer was presumed to have been caused by Agent Orange exposure.

Following its review of all of the evidence, the Board has determined that the Veteran is entitled to service connection for status post right radical nephrectomy for renal cell carcinoma because the evidence satisfactorily establishes that the claimed disability was caused by exposure to Agent Orange.

In reaching this decision, the Board notes that all relevant medical evidence of record is favorable to the Veteran's claim.  His primary care physician twice opined that the Veteran's renal cell carcinoma was at least as likely as not related to service.  The physician reasoned that there were well-documented carcinogenic effects of exposure to dioxins, that the Veteran had significant exposure to Agent Orange during his 19 months of Vietnam service, that the Veteran also developed dioxin-linked diabetes and prostate cancer, and that he had no family history of renal cancer.  

Because the physician provided an adequate rationale for his opinion and because there is no medical or lay evidence to the contrary, the Board has determined that service connection for status post right radical nephrectomy for renal cell carcinoma is warranted.


ORDER

Service connection for status post right radical nephrectomy for renal cell carcinoma is granted.



REMAND

The Veteran contends that service connection is warranted for hypertension because it was caused by Agent Orange exposure in service or was caused or aggravated by his service-connected diabetes mellitus.

The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange during service.  His service treatment records are negative for evidence of hypertension.  The first notation of hypertension of record is from February 2010, nearly thirty years after service, when a private physician opined that the Veteran's hypertension was at least as likely as not related to his military service.  However, the physician did not provide the rationale for the opinion.

In a July 2010 VA examination, the Veteran reported that his hypertension had existed for 20 years.  The examiner diagnosed essential hypertension and concluded that it was not aggravated by diabetes.  

In his May 2011 notice of disagreement, the Veteran stated that he believed his hypertension was connected in part to his diabetes.  Specifically, the diabetes contributed to his overweight condition, which certainly contributed to hypertension.  

In the report of a July 2014 VA examination, the physician who performed the July 2010 VA examination indicated that it is at least as likely as not that the Veteran's hypertension is aggravated by nephropathy associated with the Veteran's diabetes mellitus; however, the physician also stated that an opinion concerning the degree of aggravation would be speculative without explaining why the opinion would require speculation.  The examiner did not provide an opinion concerning whether the hypertension is related to the Veteran's exposure to herbicides in service.  Therefore, the Board has determined that the Veteran should be provided another VA examination to determine the etiology of his hypertension.  

The Board further notes that the issue of entitlement to service connection for diabetic nephropathy is raised by the foregoing VA examination report and a July 2010 VA examination report.  This issue is inextricably intertwined with the hypertension issue.  Therefore, it should be developed and adjudicated before the Board decides the hypertension claim. 

In a March 2012 statement, the Veteran's physician indicated that the Veteran had been hospitalized in April 2009, June 2009, July 2009, and December 2011 for gastroparesis.  In an April 2013 VA treatment record, the Veteran reported that he was hospitalized from April 27 to April 28, 2013, for gastroparesis at the Cox Medical Center in Springfield, Missouri.  Additionally, in a July 2014 VA examination report, the Veteran stated that he visited the emergency room five times in 12 months for gastroparesis.  However, treatment records for such hospitalizations and emergency room visits are not of record, and the record does not reflect that the RO has undertaken all necessary development to obtain such documentation.  Therefore, the gastroparesis claim must be remanded in order to obtain such evidence.

The Veteran contends that his current skin disability, to include basal cell carcinoma and lipomas, is due to Agent Orange exposure during service.  He was diagnosed with basal cell carcinoma in September 2007 and reported having additional lipomas in April 2010.  He claimed that his lipomas began during service and had since become larger and more painful.  In February 2010, the Veteran's physician opined that his multiple lipomas were at least as likely as not related to his military service but provided no supporting rationale.  Because the Veteran is presumed to have been exposed to herbicides during service, there is medical evidence of a current disability, and there is medical and lay evidence indicating his skin condition may be related to service, an examination is in order to determine the etiology of the Veteran's skin disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finally notes that the Veteran submitted multiple VA treatment records and examination reports between May and July 2014 in support of his claims.  These records indicate that the Veteran has chronic kidney disease related to his diabetes and that his service-connected gastroparesis may have increased in severity.  The Veteran has not waived his right to have this evidence initially considered by the originating agency.  

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake all indicated development and then adjudicate the claim for service connection for diabetic nephropathy.  It should also inform the Veteran of his appellate rights with respect to the decision.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include records from the Veteran's hospitalizations for gastroparesis in April 2009, June 2009, July 2009, and December 2011.  Records from his April 2013 hospitalization at the Cox Medical Center in Springfield, Missouri and from all emergency room visits should also be obtained.

3.  When the record development has been completed, the Veteran should be afforded a VA examination by a physician qualified to determine the nature and etiology of his skin disorders, to include basal cell carcinoma and lipomas.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

Based upon the examination results and the review of the Veteran's pertinent history, the examiner should state an opinion with respect to each skin disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service, to include his Agent Orange exposure.

     For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.  

	The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  When the record development has been completed, the Veteran should be afforded a VA examination by a physician qualified to determine the etiology of the Veteran's hypertension.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

Based upon the examination results and the review of the Veteran's pertinent history, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension is etiologically related to his active service, to include Agent Orange exposure in service.

If the examiner is of the opinion that the hypertension is not related to the Veteran's active service, he or she should provide an opinion as to whether there is a 50 percent or better probability that the hypertension was caused or permanently worsened by service-connected disability, to include on the basis that the diabetes mellitus caused weight gain which contributed to the hypertension.  If the examiner is of the opinion that the hypertension was permanently worsened by service-connected disability, the examiner should provide an opinion concerning the degree of aggravation.

     For the purposes of the opinions, the examiner should presume that the Veteran is a reliable historian.  

	The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The RO or the AMC should also undertake any other 
development it determines to be warranted. 

     6.  Then, the RO or the AMC should re-adjudicate the claims based on all pertinent evidence of record, to include VA treatment records and VA examination reports submitted after October 2012.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


